DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/15/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11010571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17322099 received on 7/15/2022. Claims 7 and 12-20 are cancelled. Claims 1, 3-6, 8-10 and 21-37 are previously presented. Claims 2 and 11 are left in original form. Claims 1-6, 8-11 and 21-37 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 7/15/2022, with respect to claims 1 and 21 have been fully considered and are persuasive.  The rejection of claims 1 and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-11 and 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Moriyama (US 20090031553 A1) discloses (Fig. 4) a RFID tag producing apparatus comprising: a print head (¶47) capable of printing on the continuous web (¶57, ¶66); and an RFID reader/writer module that electronically encodes the RFID tags with data while the continuous web is moving (¶77 – LC1, ¶78; ¶216); and wherein the printer device can read and encode and print on an RFID tag without damaging the RFID tag (¶126; reading successfully inherently requires without damage). The cited prior art of record does not teach or fairly suggests a commercial printer device for printing on and electronically encoding and verifying one or more radio frequency identification (RFID) labels, tags, or stickers attached to a continuous web, comprising: a print head capable of printing on the continuous web; and an RFID reader/writer configured to electronically encode the RFID label, tag, or sticker with data while the continuous web is moving; wherein the printer device can read and encode and print on the RFID label, tag, or sticker without damaging the RFID tag; and wherein the printer is configured to send as one command: write EPC, write access, and read EPC (claim 1); nor a method, comprising: providing a commercial printer device configured for printing on and electronically encoding and verifying a radio frequency identification (RFID) label, tag, or sticker attached to a continuous web, the commercial printer device comprising a print head capable of printing on the continuous web, and an RFID reader/writer; Page 4 of 8Appl. No.: 17/322,099 Amendment Dated: June 11, 2021 using the commercial printer device, sending as one command, write EPC, write access, and read EPC, wherein the RFID reader/writer electronically encodes the RFID label, tag, or sticker with data while the continuous web is moving, and wherein the commercial printer device reads, encodes, and prints on the RFID label, tag, or sticker without damaging the RFID label, tag, or sticker (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887